182 S.W.3d 638 (2005)
Diane PARKER, Claimant/Appellant,
v.
TREASURER OF the STATE OF MISSOURI, as Custodian of the Second Injury Fund, Additional Party/Respondent.
No. ED 86378.
Missouri Court of Appeals, Eastern District, Division Three.
December 6, 2005.
Motion for Rehearing and/or Transfer Denied January 19, 2006.
Susan K. Roach, The Roach Law Firm Clayton, MO, for appellant.
Carol L. Barnard, Assistant Attorney General, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 19, 2006.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission, affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).